COPY BY FAX/ORIGINAL BY POST
Mr. Richard Hudson Acting President Westark Community College Fort Smith, AR 72913
Dear Mr. Hudson:
You have requested an opinion regarding the Arkansas Freedom of Information Act (FOIA) which is codified at A.C.A. 25-19-101 et seq.  Specifically, you have asked whether the meetings of an ad hoc faculty committee formed to conduct a personnel hearing are subject to the open meetings provisions of the FOIA.
As previously stated to you through informal correspondence, it is the opinion of this office that the faculty committee conducting the hearing is not subject to the open meeting provisions of the FOIA, as codified at Section 25-19-106.
The Act requires that meetings of governing bodies be conducted in public. However, the committee in question is not a governing body in that it is not a standing committee, and its recommendations are not binding at any level of the administrative process.  Since the committee is not a governing body, it is not necessary that the pending due process hearing be conducted in public.